Exhibit 10.1

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of June 23, 2020, by and among PACIFIC WESTERN BANK, a
California state chartered bank (“Bank”), and PRECISION BIOSCIENCES, INC. and
ELO LIFE SYSTEMS, INC. (individually and collectively, jointly and severally,
“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of May 15, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”).  The parties desire to amend the Agreement
in accordance with the terms of this Amendment, such amendment to become
effective as of the Third Amendment Date.

NOW, THEREFORE, the parties agree as follows:

1)

Amendments.

 

a)

Section 2.1 (b) (i) of the Agreement is amended to read as follows:

(i) Amount. Subject to and upon the terms and conditions of this Agreement,
Borrower may request Advances in an aggregate outstanding principal amount not
to exceed the Revolving Line any time prior to the Revolving Maturity Date.
Advances may be repaid and reborrowed at any time prior to the Revolving
Maturity Date.  On the Revolving Maturity Date, all Advances shall be
immediately due and payable. Subject to Sections 2.5(c) and 2.5(f), Borrower may
prepay any Advances without penalty or premium at any time.

 

b)

Section 2.3 (a) (i) of the Agreement is amended to read as follows:

(i)Advances. Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding daily balance thereof, at a variable annual rate
equal to the greater of (A) 2.75% above the Prime Rate, and (B) 6.00%.

 

c)

Section 2.5 of the Agreement is amended to read as follows:

 

(a)

Facility Fee. None.

(b)Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date, and, after the Closing Date, all Bank Expenses, as and when they
become due.

(c)Early Termination Fee. If this Agreement is terminated before the Revolving
Maturity Date for any reason, including Bank’s election to terminate following
the occurrence of an Event of Default, on the date of such termination, a fee in
an amount equal to Six Hundred Thousand Dollars ($600,000).

 

(d)

Unused Fee. None.

(e)Success Fee. Upon the occurrence of a Success Fee Event, (i) a fee of
$135,000 if paid on or before June 30, 2021, and (ii) a fee of $275,000 if paid
after June 30, 2021 (the “Success Fee”). Borrower shall deliver reasonable
advance written notice to Bank of a Success Fee Event, and shall pay Bank the
Success Fee within five (5) days upon receipt of proceeds upon the consummation
of a Success Fee Event.  This Section 2.5(e) shall survive termination of this
Agreement.

(f)Final Payment Fee. On the soonest to occur of (i) the Revolving Maturity
Date, (ii) the date that Borrower repays all Advances and elects to terminate
the Revolving Line, and (iii) the date that the Advances become due or Bank
elects to terminate this Agreement in connection with the occurrence of an Event
of Default, a fee equal to one percent (1.00%) of the maximum principal amount
of the Advances outstanding at any time.

 

d)

Section 6.2 (a) (iii) of the Agreement is amended to read as follows:

 

--------------------------------------------------------------------------------

 

 

(iii) an annual budget approved by Borrower’s Board of Directors as soon as
available, but no later than the earlier of (i) 90 days after the end of each
fiscal year of (ii) 15 days following approval by Borrower’s Board of Directors.

 

e)

Section 6.6 of the Agreement is amended to read as follows:

6.6Primary Depository. Within 60 days after the Third Amendment Date, Borrower
shall maintain and shall cause of its Subsidiaries to maintain the lesser of (a)
$100,000,000, or (b) substantially all cash (other than cash held in Excluded
Accounts) in depositary and operating accounts with Bank, provided all cash held
outside Bank shall be subject to an account control agreement in favor of Bank.
Notwithstanding the foregoing, Precision UK may maintain a bank account in the
United Kingdom, with such account not subject to an account control agreement in
favor of Bank, so long as the balance in such account does not exceed £1,500,000
(or its US Dollar equivalent) at any time.

 

 

f)

Section 6.7 of the Agreement is amended to read as follows:

6.7Financial Covenants. Borrower shall at all times maintain the following
covenant:

(a) Minimum Cash. At all times, an aggregate balance of unrestricted cash at
Bank (excluding any amounts held in Excluded Accounts) equal to or greater than
$10,000,000. Borrower acknowledges and agrees that any request by Borrower or
any other Person to pay or otherwise transfer funds that would cause Borrower’s
balance of Cash at Bank to be less than the amount required pursuant to this
Section 6.7(a) shall constitute an Event of Default under this Agreement.

 

g)

Exhibit A to the Agreement is amended by amending or restating, or adding, in
appropriate alphabetical order, as applicable, the following defined terms to
read as follows:

“Credit Card Maturity Date” means June 23, 2022, provided that if Borrower
achieves the Extension Milestone, then “Credit Card Maturity Date” shall instead
mean June 23, 2023.

“Extension Milestone” means Borrower has delivered evidence acceptable to Bank
that Borrower has received aggregate gross Cash proceeds of not less than
$125,000,000 from the issuance of Borrower’s equity securities and/or upfront
Cash proceeds from strategic partnerships on terms and conditions reasonably
satisfactory to Bank.

“Revolving Line” means a Credit Extension of up to $30,000,000.

“Revolving Maturity Date” means June 23, 2022, provided that if Borrower
achieves the Extension Milestone, then “Revolving Maturity Date” shall instead
mean June 23, 2023.

“Success Fee Event” is (a) any merger or consolidation of Borrower with or into
another entity (except one in which the holders of equity of the Borrower
immediately prior to such merger or consolidation continue to hold at least a
majority of the voting power of the equity interests in the surviving entity),
(b) any sale of all or substantially all of the assets of Borrower and its
Subsidiaries taken as a whole (in one or more related and contemporaneous
transactions), or (c) closing of one or more related and contemporaneous sales
or issuances of Borrower’s equity or Subordinated Debt securities and/or
up-front cash proceeds from one or more strategic partnerships in which the
aggregate gross cash proceeds to Borrower are at least $50,000,000.

“Third Amendment Date” means June 23, 2020.

 

h)

Exhibit D to the Agreement is amended as set forth in Exhibit D attached hereto.

2)

Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its terms. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.  Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement and the security
interest as granted as of the Closing Date continues without novation.  Unused
Fees accruing before the Third Amendment Date are not refundable.  The Early
Termination Fee provided for in Section 2.5(c) in effect before the Third
Amendment Date is superseded by the fee provided for in this Amendment in
respect of Section 2.5(c).

3)

Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment (provided, that those representations and warranties
expressly referring to

 

--------------------------------------------------------------------------------

 

 

another date are true and correct in all material respects as of such date, and
provided further that any representation or warranty that contains a materiality
qualification therein is true and correct in all respects).  No Event of Default
or failure of condition has occurred or exists, or would exist with notice or
lapse of time or both under the Agreement or any other Loan Document.  A true
and correct copy of each of Borrower’s certificate of incorporation and bylaws,
as in effect as of the Third Amendment Date has been delivered to Bank.

4)

This Amendment and any documents executed in connection herewith or pursuant
hereto contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings, offers
and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower remain in full
force and effect.

5)

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

6)

The terms of Article 11 of the Agreement are incorporated by reference herein,
mutatis mutandis.

7)

As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance reasonably satisfactory to Bank, the following:

 

a)

this Amendment, duly executed by Borrower and Bank;

 

b)

an officer’s certificate of Borrower with respect to incumbency and resolutions
authorizing the execution and delivery of this Amendment;

 

c)

payment of Bank Expenses, which may be debited from any of Borrower’s deposit
account maintained with Bank; and

 

d)

such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[SIGNATURE PAGE FOLLOWS]

 

 




 

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT]

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

PRECISION BIOSCIENCES, INC.

By: /s/ Abid Ansari

Name: Abid Ansari

Title: CFO

 

ELO LIFE SYSTEMS, INC.

By: /s/ Fayaz Khazi

Name: Fayaz Khazi

Title: CEO

 

PACIFIC WESTERN BANK

By: /s/ Scott Hansen

Name: Scott Hansen

Title: EVP

 




 

--------------------------------------------------------------------------------

 

 

exhibit d

COMPLIANCE CERTIFICATE

[***]




 

--------------------------------------------------------------------------------

 

 

SCHEDULE OF EXCEPTIONS

 

Permitted Indebtedness  (Exhibit A) – [***]

Permitted Investments  (Exhibit A) – [***]

Permitted Liens  (Exhibit A) – [***]

Prior Names  (Section 5.5) –

Elo Life Systems, Inc. was formerly known as Precision PlantSciences, Inc.

Litigation  (Section 5.6) – [***]

Inbound Licenses  (Section 5.12) – [***]

 